ORDER
PER CURIAM.
Defendant appeals from his convictions, after a jury trial, of two counts of robbery first degree and one count of carrying a concealed weapon. Defendant was sentenced to twenty years’ imprisonment on each of the robbery counts and five years’ imprisonment on the carrying a concealed weapon count. All sentences were ordered to be served concurrently. No jurisprudential purpose would be served by a written opinion. The judgment of the trial court is affirmed pursuant to Rule 30.25(b).